DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallenbach et al. (US Publication 2006/0065973, cited on IDS filed 14 February 2020).
In regard to claims 1 and 15, Dallenback et al. discloses a sensor assembly/method for measuring displacement (abstract) comprising: 
a first mounting device (figure 8 [all reference to figure 8 unless specified otherwise] element 800 bolt to seat structure) for mounting the sensor assembly to a first fixation part (seat structure); 
a second mounting device (802 – bolt to mounting unit) for mounting the sensor assembly to a second fixation part (mounting rail), the second fixation part being displaceable relative to the first fixation part which is to be measured (abstract and paragraph 42 describing the seat being applied a force – someone sitting on the seat); 
a sensor device arranged in a sensor cavity for provision of a sensor signal (figure 8 – all of elements from the offset locating boss 818 down to the boss not labeled under the bottom cup 804; sensor signal is generated by the sensor capacitor – see 906 and paragraph 45), the sensor device comprising a first attachment part attached to the first mounting device (offset locating boss 818 as well as the mounting screws as well as the connection mechanism [not described but would be a hole or shape of the boss to stay connected] to upper bolt 800), a second attachment part attached to the second mounting device (the lower offset boss that is under bottom cup but not labeled and additional mechanism [not described but would be a hole or shape of the boss to stay connected] that provides the bottom cup with a connection to the bottom bolt – 802), and a sensing part, the sensing part being arranged between the first attachment part and the second attachment part (the sensing part is all the elements from the top cup 816 to the bottom cub 804 see paragraph 42); 
wherein the sensor assembly comprises a compensation sensor structure and a compensation sensor for provision of a compensation signal, the compensation sensor being arranged in the sensor cavity and comprising a compensation part being supported by the compensation sensor structure (reference capacitor 806 which created from the electronic package 812, spacer 810, and bottom cup 804; see paragraph 45, which provides the adjustment based on the environmental condition – figure 9 element 910 and paragraph 46 – see also paragraph 7), 
wherein a sensor signal is obtained from the sensor device and a compensation signal is obtained from the compensation device and a displacement parameter is obtained based on the sensor signal and compensation signal (paragraph 8 also see also figure 9 elements 906-910, and description of processing module 224 in paragraph 32).
In regard to claim 2, Dallenbach et al. discloses wherein the compensation sensor is suspended in a suspension arrangement of the compensation sensor structure (reference capacitor 806 is in the arrangement of electronic package 812, spacer 810, and bottom cup 804, see paragraph 42; see also paragraphs 31 and 32 for more detailed formation of the reference capacitor).
In regard to claim 3, Dallenbach et al. discloses wherein the suspension arrangement comprises a first suspension opening for subjecting a first surface of the compensation part to environmental condition of the sensor cavity (paragraph 31 – gap between the surfaces would be seen on both sides and would allow environmental conditions to be present on either surface).
In regard to claim 4, Dallenbach et al. discloses wherein the suspension arrangement comprises a second suspension opening for subjecting a second surface of the compensation part to environmental condition of the sensor cavity (paragraph 31 – gap between the surfaces would be seen on both sides and would allow environmental conditions to be present on either surface).
In regard to claim 5, Dallenbach et al. discloses wherein the compensation sensor structure comprises a compensation printed circuit board having rigid terminals connected with terminals of the compensation sensor (paragraph 25-26 – figure 1, cable 116 would connect to terminals on the printed circuit board – 110 – to transmit data from compensation sensor and sensor, see also paragraph 7).
In regard to claim 7, Dallenbach et al. discloses wherein the sensing part comprises a capacitive sensing zone and wherein the compensation part comprises a capacitive compensation zone (sensor capacitor – 808 is in the sensor zone, while reference capacitor 806 is in the reference capacitor zone, specifically for the environment – described in paragraphs 5-8).
In regard to claim 8, Dallenbach et al. discloses wherein the compensation part is made of the same material as the sensing part (paragraphs 28-31, the conductive materials that make up the capacitors and in paragraphs 16 and 17 there is one material that is used for the sensor and reference capacitors).
In regard to claim 9, Dallenbach et al. discloses wherein the sensor assembly is configured to provide an output signal indicative of stretching of the sensing part (paragraphs 8 and 9, see also figure 9 elements 906-912).
In regard to claim 10, Dallenback et al. discloses wherein the output signal is based on the sensor signal and the compensation signal (figure 9 elements 910-912, see also paragraph 8).
In regard to claim 11, Dallenback et al. discloses wherein the sensor signal is based on capacitance of the sensing part and the compensation signal is based on capacitance of the compensation part (paragraph 8, but throughout the specification).
In regard to claim 14, Dallenback et al. discloses wherein the sensor assembly comprises a reference sensor comprising a temperature sensor, a pressure sensor, and/or a humidity sensor (paragraph 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dallenbach et al. (US Publication 2006/0065973, cited on IDS filed 14 February 2020) in view of Kim et al. (US Publication 2016/0327392).
In regard to claim 6, Dallenback et al. lacks specifically wherein the first mounting device comprises a sensor printed circuit board having rigid terminals connected with terminals of the sensor device (Dallenback et al. has an offset locating boss (818) which connects to the top cup (816) and how that would connect to the bolt, but this is not described as a printed circuit board).
Kim et al. discloses a sensor package, wherein the sensor package is anchored directly to a mounting surface which is a printed circuit board (paragraph 88, also paragraph 6), such that the printed circuit board would be rigid, thus having rigid connections/terminals (as there is a spring connected in the sensor platform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Dallenback to include having wherein the mounting element was a printed circuit board that would have rigid elements for connecting to the sensor area as taught by Kim et al. in order to be able to reduce the cost of the structure by not needing many decoupling structures (paragraph 88) as well as provide an efficient connection.
	
	
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dallenbach et al. (US Publication 2006/0065973, cited on IDS filed 14 February 2020) in view of Gladwin (4384496, cited on IDS filed 14 February 2020).
In regard to claims 12 and 13, Dallenback et al. does not specifically disclose [claim 12] wherein the sensor assembly comprises a cover structure with a first end and a second end, wherein the first end is attached to the first mounting device and the second end is attached to the second mounting device; and [claim 13] wherein the sensor cavity is defined by the cover structure, the first mounting device and the second mounting device.
Gladwin discloses a sensor assembly comprises a cover structure with a first end and a second end, wherein the first end is attached to the first mounting device and the second end is attached to the second mounting device (the housing, described in the abstract and claim 1 would be the surrounding element (see figure 1) that is not specifically the end plates (14) so the housing would attach to these plates), wherein the sensor cavity is defined by the cover structure, the first mounting device and the second mounting device (figure 1 shows the full capacitive load device that is formed by the two end pieces – 14 (mounting devices) and then the housing (exterior surface of the capacitive load device)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Dallenback to include having a housing covering the sensor elements as taught by Gladwin in order to protect the sensor so as to be able to increase the lifetime of the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Deeds et al. (9390061) discloses capacitive sensors that include a main capacitive sensor to detect displacement and a secondary capacitive sensor that is indicative of environmental influence on the sensor.  Harish (US Publication 2007/0205776) discloses a cylindrical capacitive force sensing device, which compensates for an error based on an environmental condition.  Saunders et al. (US Publication 2003/0196495) discloses measuring the deflection of the sensor elements and includes another sensor to measure ambient temperature and compensate due to the temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896